Citation Nr: 1026744	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  06-05 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) 
from a February November 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to service connection for PTSD.  
In August 2008, the Veteran testified before the Board at a 
hearing held at the RO.  In November 2008, the Board remanded the 
claim for additional development.


FINDING OF FACT

The Veteran has been diagnosed with PTSD that is medically 
attributed to a stressor he experienced during his service.


CONCLUSION OF LAW

PTSD was incurred in or aggravated by the Veteran's active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Service 
connection for certain chronic diseases, including psychoses, 
will be rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  However, PTSD is not classified as a psychosis, and 
service connection for PTSD may not be granted on a presumptive 
basis.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d) 
(2009).

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., 
under the criteria of DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2009).

When the evidence does not establish that a veteran is a combat 
veteran, his assertions of service stressors are not sufficient 
to establish the occurrence of such events.  Rather, the alleged 
service stressors must be established by official service record 
or other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. West, 
12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); 
Doran v. Brown, 6 Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 
(1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997); Guimond v. Brown, 6 
Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 155 (1993).  
In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).

The Veteran served in Vietnam from January 1972 to December 1972, 
and was attached to the 146th Aviation Unit as part of the 509th 
Radio Research Group.  His military occupational specialty was 
airplane repairmen.  The Joint Services Record Research Center 
(JSRRC) confirmed that his unit was stationed at the Long Thanh 
North Army Airfield, Bien Hoa Province, Military Region III, 
Vietnam.  The Veteran claims that his service while in Vietnam, 
and specifically from June 1972 to September 2972, exposed him to 
combat stressors including mortar fire and sniper fire that 
support a PTSD diagnosis.

The Veteran's service personnel records show that he received 
awards and medals consistent with service in support of the 
Vietnam.  However, those awards are not indicative of 
participation in combat.  Thus, his reported PTSD stressors must 
be verified in order for service connection for PTSD to be 
warranted.  The Veteran's service medical records are negative 
for evidence of any chronic psychiatric disability during 
service.  His psychiatric evaluation at separation from service 
was normal.

Post-service treatment records show that the Veteran was 
initially diagnosed with major depressive disorder related to his 
Vietnam experiences in April 2004.  At that time, the Veteran 
reported in-service PTSD stressors including being shot at by a 
sniper that made him fear for his life, as well as mortar 
attacks.  He stated that since Vietnam, he had battled with fits 
of rage, irritability, social withdrawal, trouble getting along 
with others, and a heightened startle response.  He was initially 
diagnosed with major depressive disorder, rule out PTSD.  
However, subsequent records show that the Veteran received 
continued treatment for his symptoms by the same VA psychiatrist 
who, in May 2004, changed the diagnosis to depressive disorder 
and PTSD, in accordance with DSM-IV.  Treatment records and lay 
statements reflect that the Veteran has consistently reported 
being fearful of his life while stationed in Vietnam due to 
mortar attacks and sniper fire.  These records also show that he 
has continued to receive regular treatment for PTSD.

Having determined that the Veteran has a valid PTSD diagnosis, 
the remaining question before the Board is whether the Veteran's 
PTSD diagnosis is based upon a verified stressor.

In October 2006, the RO received a letter from the Department of 
the Army, United States Army Intelligence and Security Command, 
verifying that the Veteran's unit was stationed at Long Thanh 
Army Airfield, but that in June 1972, the company began to 
relocate to Davis Station on Tan Son Nhut Air Force Base in 
Saigon.  The relocation was completed on June 30, 1972.  In 
testimony before the Board, the Veteran stated that sometime in 
the months from July 1972 to September 1972, his unit was 
attacked by mortar fire and sniper fire, but that it was 
difficult for him to remember the exact dates or whether he was 
still stationed at Long Thang Army Airfield or whether his unit 
had already moved.  In March 2010, the JSRRC verified that the 
Tan Son Nhut Air Base sustained an enemy attack on September 10, 
1972, resulting in casualties.  Thus, it appears that in the time 
period that the Veteran has alleged, his unit, which has been 
confirmed to have moved from Long Thanh Army Airfield to Tan Son 
Nhut Air Force Base, came under attack.  Accordingly, because the 
Veteran's testimony is deemed credible, and the JSRRC has 
confirmed an enemy attack during the time frame that he has 
contended, the Board finds that the Veteran's in-service stressor 
has been verified.  

Because the Veteran's PTSD diagnosis was based, at least in part, 
on a corroborated stressor, the Board finds that it is at least 
as likely as not that the evidence of record demonstrates that 
the Veteran's PTSD is due to a verified stressor event during his 
service.  Therefore, the Board finds that service connection for 
PTSD is warranted.  All reasonable doubt has been resolved in 
favor of the claimant in making this decision.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


